233 F.3d 1014 (7th Cir. 2000)
Jack Jay, Plaintiff-Appellant,v.Intermet Wagner Incorporated, also  known as Wagner Castings Company, Defendant-Appellee.
No. 99-4208
In the  United States Court of Appeals  For the Seventh Circuit
Argued September 28, 2000Decided December 4, 2000

Appeal from the United States District Court  for the Central District of Illinois.  No. 98 C 2214--Michael P. McCuskey, Judge.
Before Flaum, Chief Judge, and Bauer and  Harlington Wood, Jr., Circuit Judges.
Bauer, Circuit Judge.


1
Jack Jay worked  for Intermet Wagner, Inc. as a  millwright, repairing and maintaining  equipment, most of which was accessible  only by climbing ladders and stairs. In  1992, Jay tore his Achilles tendon, an  injury that, according to his treating  physicians, permanently precluded him  from jobs involving climbing. When Jay  requested to be reinstated as a  millwright, Wagner refused. Rather,  Wagner placed Jay on extended medical  layoff until an appropriate position  became available 20 months later. Jay  sued Wagner under the Americans with  Disabilities Act ("ADA"). The district  court granted summary judgment to Wagner  because it found that Wagner reasonably  accommodated Jay. We affirm.

I.  Background

2
As a millwright for Intermet Wagner,  Inc. ("Wagner"), Jack Jay installed new  equipment and maintained and repaired  existing machines. Much of Wagner's  equipment is located high in the plant,  requiring millwrights to climb stairs or  ladders to reach it.


3
In 1992, Jay tore the Achilles tendon in  his left ankle. Jay took sick leave and  underwent surgery performed by Dr.  Graham. When Jay returned to work after  approximately six months of  convalescence, Wagner assigned him to  work temporarily as an inspector, a job  that did not require climbing.


4
Jay reinjured his left Achilles tendon  in May of 1993, and again took sick leave  so that he could pursue therapy. While  Dr. Graham remained Jay's primary  treating physician, Jay also began to see  Dr. Schrodt in connection with a workers'  compensation claim. Jay returned to work,  again in the temporary inspector  position. While Jay's ankle gradually  improved, both Dr. Graham and Dr. Schrodt  believed that it was permanently damaged.  Dr. Graham imposed permanent work  restrictions, which prohibited Jay from  climbing and working in high areas.


5
As specified by the collective  bargaining agreement, Jay's time in the  temporary inspector position ran out in  October of 1994. Wagner decided that  Jay's work restrictions prevented his  reinstatement as a millwright, and Wagner  did not have an open position for which  Jay qualified. Instead, Wagner placed Jay  on medical layoff. Wagner considered Jay  weekly for reinstatement to a position  that did not require climbing and for  which his seniority qualified him.


6
In the summer of 1995, Jay believed his  ankle was healed enough so that he could  return to work as a millwright. He  approached Dr. Graham, Dr. Schrodt, and a  new doctor, Dr. Becan, asking them to  clear his work restrictions. All three  doctors refused.


7
In late 1996, Jay again endeavored to  get his work restrictions rescinded.  Believing that neither Dr. Graham nor Dr.  Schrodt would change his assessment, Jay  sought out Dr. Elbaz, who cleared Jay to  work in all capacities. Jay sent his  release to Wagner and requested  reinstatement to his job as a millwright.  To Jay's disappointment, Wagner refused  to accept Dr. Elbaz's medical release  because Elbaz was not one of Jay's  original treating physicians. Jay then  asked Dr. Schrodt to lift his work  restrictions, but after examining Jay's  ankle, Dr. Schrodt refused. In response  to Jay's request for reinstatement, the  Human Resources Director at Wagner asked  the General Foreman of Ductile  Maintenance if it was possible to employ  Jay as a millwright while accommodating  his work restrictions. The foreman  answered in the negative because he  believed that climbing was an integral  part of a millwright's job at Wagner.


8
Undeterred, Jay again requested to be  returned to his millwright position in  June of 1997. After examining Jay, both  Dr. Graham and Dr. Schrodt persisted in  their opinions that Jay should not climb  stairs or ladders. In October of 1997,  Jay renewed his request for Wagner to  reinstate him as a millwright, and to  accommodate his ankle injury by finding  work he could do at ground level. Wagner,  still believing that climbing was an  integral part a millwright's job, decided  that such an accommodation was  impossible. Jay asserts, however, that  Wagner employed two millwrights who  worked predominately at ground level.  Wagner asked Jay to suggest other ways to  accommodate his work restriction, but Jay  did not respond with any new ideas.


9
Wagner recalled Jay to work as a box  builder in October of 1998. As a box  builder, Jay worked at ground level. In  March of 1999, Jay transferred to the  position of tractor operator, a position  he still held at the time of litigation.  In this position, Jay did not climb steps  or ladders, but did climb into the  tractor.


10
Jay sued Wagner under the ADA contending  that he was a qualified individual with a  perceived disability and that Wagner  failed to provide reasonable  accommodations. The district court  granted summary judgment against Jay,  reasoning that Wagner satisfied its  obligations under the ADA.

II.  Discussion
A.  Standard of Review

11
Jay argues that the district court  wrongfully granted summary judgment in  favor of Wagner, and asks us to reverse.  We review de novo the district court's  grant of summary judgment, "drawing our  own conclusions of law and fact from the  record before us." Feldman v. American  Mem'l Life Ins. Co., 196 F.3d 783, 789  (7th Cir. 1999) (citation omitted). We  construe all facts in a light most  favorable to Jay, the non-moving party.  Summary judgment is proper when the  evidence shows "that there is no genuine  issue as to any material fact and that  the moving party is entitled to a  judgment as a matter of law." Fed. R. Civ.  P. 56(c); see Celotex Corp. v. Catrett,  477 U.S. 317, 322 (1986).

B.  ADA Claim

12
To succeed in his appeal, Jay must  demonstrate an issue of material fact or  law regarding whether he is a disabled  individual, whether he is capable of  performing the essential functions of a  millwright, and whether Wagner reasonably  accommodated him. See 42 U.S.C. sec.  12101 et seq. Jay contends that he  qualifies for ADA protection because  Wagner regards him as substantially  limited in the major life activity of  climbing, and because he is able to  perform all the essential functions of  the millwright position. Although this  Circuit has not yet decided whether  climbing qualifies as a major life  activity, we decline to address the issue  here. For purposes of this decision, we  assume that Jay has proven the first two  elements of his claim. Jay cannot  prevail, however, because Wagner  reasonably accommodated his disability.


13
Jay argues that Wagner discriminated  against him on the basis of his perceived  disability by: (1) refusing to  restructure his millwright job so that he  could work exclusively at ground level;  and (2) taking 20 months to place Jay in  a job which complied with his work  restrictions and for which his seniority  qualified him. The ADA requires employers  to make "reasonable accommodations to the  known physical or mental limitations of  an otherwise qualified individual with a  disability" unless the employer can show  that the accommodation would cause an  undue hardship for the employer. 42  U.S.C. sec.sec. 12112(a), (b)(5)(A).


14
Jay first argues that Wagner failed to  reasonably accommodate him because it  refused to restructure his millwright job  so that he could work exclusively at  ground level. Assuming Jay was protected  by the ADA, Wagner was obligated to  provide him with a reasonable  accommodation. It is the employer's  prerogative to choose a reasonable  accommodation; an employer is not  required to provide the particular  accommodation that an employee requests.  See Rehling v. City of Chicago, 207 F.3d  1009, 1014 (7th Cir. 2000) ("It is well  established that an employer is obligated  to provide a qualified individual with a  reasonable accommodation, not the  accommodation he would prefer.");  McCreary v. Libbey-Owens-Ford Co., 132  F.3d 1159, 1165 (7th Cir. 1997); Weiler  v. Household Fin. Corp., 101 F.3d 519,  526 (7th Cir. 1996); Gile v. United  Airlines, Inc., 95 F.3d 492, 499 (7th  Cir. 1996); Schmidt v. Methodist Hosp. of  Indiana, Inc., 89 F.3d 342, 344 (7th Cir.  1996). Wagner declined to restructure  Jay's job because, according to its  foreman, there was not enough millwright  work for Jay to do at ground level. Jay  asserts that Wagner employed two  millwrights who worked mainly at ground  level. Even if Jay is correct, Wagner is  not required to shuffle job responsibili  ties amongst employees to create a  position to accommodate Jay's disability.  See Gile, 95 F.3d at 499 ("[A]n employer  is not required to 'bump' other employees  to create a vacancy so as to be able to  reassign the disabled employee. Nor is an  employer obligated to create a 'new'  position for the disabled employee.")  (citations omitted). Wagner acted within  its rights when it decided to reassign  Jay to a new position rather than  restructure a millwright position for  him.


15
Jay next contends that the accommodation  Wagner selected, reassigning Jay to a new  job, was not reasonable due to the 20  month delay before such a position became  available. The ADA's definition of  reasonable accommodation includes  "reassignment to a vacant position." 42  U.S.C. sec. 12111(9)(B); see Gile, 95  F.3d at 499. The reasonableness of  Wagner's accommodation therefore hinges  on the timeliness of the reassignment.  While unreasonable delay in providing an  accommodation can provide evidence of  discrimination, we believe that Wagner  acted reasonably and in good faith. While  Jay was awaiting reinstatement, Wagner  considered him for reassignment to an  open position on a weekly basis. Further,  Wagner kept Jay on medical layoff until  he was reinstated. It simply took a long  time for a position to become available  which met Jay's work restrictions and for  which Jay's seniority qualified him. As  soon as an appropriate position became  available, Wagner offered it to Jay. We  believe that Wagner's solution  constituted a reasonable accommodation.

III.  Conclusion

16
We AFFIRM the judgment of the district  court.